United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3118
                        ___________________________

                     Angela Renee Biddle, on behalf of KMB

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: August 7, 2018
                              Filed: August 15, 2018
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Angela Renee Biddle, on behalf of her minor daughter KMB, appeals from the
order of the District Court1 affirming the denial of child disability benefits. We

      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties, see 28 U.S.C. § 636(c).
conclude that substantial evidence on the record as a whole supports the
administrative law judge’s determination that KMB’s severe impairments did not
functionally equal a listed impairment. See England v. Astrue, 490 F.3d 1017,
1019–20 (8th Cir. 2007) (setting out the standard of review and summarizing the
“sequential three-step evaluation” for a child-disability claim).2 We affirm the
judgment.
                      ______________________________




      2
        We did not consider the issues that Biddle raises for the first time on appeal
or has abandoned. See Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010) (noting
that issues not raised in the district court would not be considered on appeal because
the appellant had not shown “that manifest injustice would otherwise result”); Hacker
v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006) (explaining that a party abandons
an issue if it is not raised in her appellant brief).

                                         -2-